DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: illumination device in claims 108-112.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 83-92, 85-101, 103, 105, 107-110 and 112-114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (U.S. Patent No. 6,797,518 B1) in view Beumer et al. (U.S. PGPub No. 2011/0115905 A1) in view of Burd et al. (U.S. PGPub No. 2009/0088336 A1) in view of Krause (U.S. Patent No. 5,463,228) further in view Tajima et al. (U.S. PGPub No. 2007/0178580 A1).
 	As to claims 83, 87 and 114, Jacobs discloses and shows in figures 13-15, a method for providing quality control, said method comprising: 

moving at least a portion of the sample from the cartridge into a sample container (44) (col. 4, ll. 59-61; col .5, ll. 36-45); 
moving the sample container to an image capture device via a fluid transfer device comprising a pipette (42, where the examiner is interpreting the proboscis as a form of pipette), wherein the instrument comprises the image capture device (i.e. spectrophotometer, the examiner notes that the term “image” is addressed via Beumer below), and wherein the pipette is configured with a first section having a first diameter and a first taper angle (larger diameter area shown in figures 9 and 13 with the shown taper angle), and a second section having a second diameter and a second taper angle (smaller diameter area shown in figures 9 and 13 shown closer to tip) (col. 6, ll. 61-67);
illuminating the sample at a first illumination wavelength (near-IR or visible or simply light at a first point in time as applicant never claims as to how the first wavelength is different from the second) (col. 1, ll. 12-21; col. 6, ll. 61-67; col. 7, ll. 10-19); 
capturing a first image of conditions under which a detection mechanism measures a characteristic of the sample under illumination by the first illumination wavelength (col. 7, ll. 15-30); 
illuminating the sample at a second illumination wavelength (one of the options not used relative to the first wavelength, i.e. near-IR or visible or simply light at a second point in time) (col. 1, ll. 12-21; col. 6, ll. 61-67; col. 7, ll. 10-19); 

determining, using a processor (at the very least one of the computers as disclosed are used to process the spectrophotometric data), based on the first image and the second image analysis whether there is an undesirable condition (i.e. quality requirements are not met) under which the detection mechanism is operated (col. 4, ll. 19-23; col. 7, ll. 1-9 and ll. 39-43); and 
moving the sample container to a sample processing station for starting the assay (col. 7, ll. 44-52).  
Jacobs does imply taking an image with the spectrophotometer (68) (col. 6, ll. 47-60).
Jacobs does not explicitly disclose moving the sample container to an image capture device via a fluid transfer device comprising a pipette, wherein the instrument comprises the image capture device or performing the image capture or wherein the image includes an image of the sample or wherein the image includes an image of one or more: the sample container or the detection mechanism.
	However, Beumer does disclose and show in figure 5 and in ([0008]-[00012]) the use of a camera to capture an image of a sample liquid in a pipette tip (i.e. an image of the sample container) to simply detect the volume or presence of liquid in the tip (i.e. before assay).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs moving the sample 
	Jacobs does disclose correlating the plurality in detector outputs from the first and second images with a predetermined set of values that define a dynamic range of a plurality of spectral regions (col. 6, ll. 61-67; where the examiner is interpreting that implicitly in correlating detector outputs with concentration some type of set values are required or there would be no correlation possible).
	Jacobs in view of Beumer does not explicitly disclose where the image capture is during a chemical reaction involving the sample or where the processor performs image analysis of the captured image that includes identifying light intensities of a plurality of pixels of the captured image or predicting based on the image analysis at least one of a presence or a quantity of an analyte in the sample or where the image analysis includes determining light intensities of a plurality of pixels in the captured image, and wherein the predicting is performed based on the light intensities.
	However, Burd does disclose in ([0009], ll. 1-5; [0133]; [0132], ll. 25-31; [0137]; [0139]) the use of an image capture device (optical detector) coupled to an assay unit (pipette tip) that is transparent and designed to hold the sample and reagents.  In doing so as described on can run a chemical reaction that yields a detectable signal of a chemical reaction.  Burd explicitly discloses in addition to a PMT, a CCD array or “many 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer where the image capture is during a chemical reaction involving the sample or where the processor performs image analysis of the captured image that includes identifying light intensities of a plurality of pixels of the captured image or predicting based on the image analysis at least one of a presence or a quantity of an analyte in the sample or where the image analysis includes determining light intensities of a plurality of pixels in the captured image, and wherein the predicting is performed based on the light intensities.
in order to provide the advantage of increased efficiency and expected results by not only taking an image of the sample before the reaction, but after one in the same 
	Jacobs in view of Beumer in view of Burd further in view of Krause fails to explicitly disclose where the illumination is across the first and second sections.  
	However, Tajima does disclose in figures 12-14 and in ([0167]; [0172], ll. 5-10; [0175], ll. 4-6), the use of a plurality of light sources and detectors arrayed along the axial direction of the pipette.  The examiner notes that the first wavelength and second wavelength can be identical since they are not claimed as different, thus any of the sources can be said to produce a first wavelength while the others could be said to produce a second wavelength in that they are different wavelength photons from each source.  Obviously in arraying a set of sources and detectors axially along the pipette one would measure both diameters and tapers from Jacobs while having the same effective result of more accurately measuring the sample under test at multiple positions.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer in view of Burd further in view of Krause where the illumination is across the first and second sections in order to provide the advantage of increased accuracy when sending light and detecting it over multiple areas of the pipette one can obviously produce a more accurate reading of the sample as a whole.

 	 receiving a cartridge (20) in an instrument (10), wherein the cartridge comprises (col. 4, ll. 9-19 and ll. 35-37): 
the blood sample (col. 4, ll. 35-37); 
moving at least a portion of the blood sample from the cartridge into a sample container (42) via a fluid transfer device comprising a pipette (44) and wherein the pipette is configured with a first section having a first diameter and a first taper angle (larger diameter area shown in figures 9 and 13 with the shown taper angle), and a second section having a second diameter and a second taper angle (smaller diameter area shown in figures 9 and 13 shown closer to tip) (col. 4, ll. 59-61; col .5, ll. 36-45), 
wherein the instrument comprises an image capture device coupled to the sample container (i.e. spectrophotometer, the examiner notes that the term “image” is addressed via Beumer below) (col. 6, ll. 61-67); 
illuminating the sample at a first illumination wavelength (near-IR or visible or simply light at a first point in time as applicant never claims as to how the first wavelength is different from the second) (col. 1, ll. 12-21; col. 6, ll. 61-67; col. 7, ll. 10-19); 
performing the assay, capturing a first image of the blood sample in the sample container with the image capture device under illumination by the first illumination wavelength (col. 7, ll. 15-29); 

capturing a second image of conditions under which a detection mechanism measures a characteristic of the sample under illumination by the second illumination wavelength (col. 7, ll. 15-30); 
determining a quality of the blood sample based on the first and second image analysis image (col. 7, ll. 1-9 and ll. 39-43); 
detecting a presence or absence of an undesirable quality in the blood sample for performing the assay on the blood sample based on the first and second image analysis (i.e. concentrations) (col. 7, ll. 1-9 and ll. 39-43; where the determine of quality would implicitly yield a determination of a undesirable quality if one happens to be present); 
moving the sample container to a sample processing station in the instrument for performing the assay in response to detecting the absence of the undesirable quality (col. 7, ll. 1-9 and ll. 39-43, implicitly the sample is still move to some station if an undesirable quality is measured).  
Jacobs does not explicitly disclose moving the sample container to an image capture device via a fluid transfer device comprising a pipette, wherein the instrument comprises the image capture device or performing the image capture.
	However, Beumer does disclose and show in figure 5 and in ([0008]-[00012]) the use of a camera to capture an image of a sample liquid in a pipette tip to simply detect the volume or presence of liquid in the tip (i.e. before assay).

Jacobs in view of Beumer does not explicitly disclose providing an alert in response to detecting the presence of the undesirable quality.
However, the examiner takes Office Notice that one having ordinary skill in the art would provide an alert system when detecting something outside of the desired value. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify providing an alert in response to detecting the presence of the undesirable quality in order to provide the advantage of expected results in providing said alert the user is capable of taking immediate and efficient action on a sample falling outside of the desired measured value.
	Jacobs does disclose correlating the plurality in detector outputs from the first and second images with a predetermined set of values that define a dynamic range of a plurality of spectral regions (col. 6, ll. 61-67; where the examiner is interpreting that implicitly in correlating detector outputs with concentration some type of set values are required or there would be no correlation possible).
Jacobs in view of Beumer does not explicitly disclose where the image capture is during a chemical reaction involving the sample or where the processor performs image 
	However, Burd does disclose in ([0009], ll. 1-5; [0133]; [0132], ll. 25-31; [0137]; [0139]) the use of an image capture device (optical detector) coupled to an assay unit (pipette tip) that is transparent and designed to hold the sample and reagents.  In doing so as described on can run a chemical reaction that yields a detectable signal of a chemical reaction.  Burd explicitly discloses in addition to a PMT, a CCD array or “many other detectors” can be used.  Inherently a CCD has pixels, and the photon count of said detectors outputs intensity. As a basic teaching for compact prosecution to support this contention the examiner is providing Krause which discloses and shows in figures 1 and 6 and in (Abstract, ll. 1-7; col. 6, l. 64 thru col. 7, l. 3) the use of a CCD detector which has pixels, which detect intensity to image a similar sample and determine a phase boundary.  It would have then been obvious to one having ordinary skill that the CCD of Burd detects intensity from pixels and an image and performs image analysis from the CCD out for using the techniques disclosed in Burd (i.e. determining a presence of the analyte in the sample based on the CCD pixel intensity values).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer where the image capture is during a chemical reaction involving the sample or where the processor performs image analysis of the captured image that includes identifying light intensities of a plurality of pixels of the captured image or predicting based on the first and second image analysis at least one of a presence or a quantity of an analyte in the 
	Jacobs in view of Beumer in view of Burd further in view of Krause fails to explicitly disclose where the illumination is across the first and second sections.  
	However, Tajima does disclose in figures 12-14 and in ([0167]; [0172], ll. 5-10; [0175], ll. 4-6), the use of a plurality of light sources and detectors arrayed along the axial direction of the pipette.  The examiner notes that the first wavelength and second wavelength can be identical since they are not claimed as different, thus any of the sources can be said to produce a first wavelength while the others could be said to produce a second wavelength in that they are different wavelength photons from each source.  Obviously in arraying a set of sources and detectors axially along the pipette one would measure both diameters and tapers from Jacobs while having the same effective result of more accurately measuring the sample under test at multiple positions.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer in view of Burd further in view of Krause where the illumination is across the first and second sections in order to provide the advantage of increased accuracy when sending light 
As to claims 98 and 108, Jacobs discloses and shows in figures 13-15 a system for performing an analysis on a blood sample, comprising: 
	an assay unit (the inherent structure required to hold the supply of assay as disclosed) configured to perform a biological assay on the blood sample, the assay unit containing at least a portion of the blood sample (col. 5, ll. 24-45); and 
 	a reagent unit (the inherent structure required to hold the supply of reagents as disclosed) comprising a reagent to be used in the biological assay (implicitly the point of said reagents) (col. 5, ll. 12-16); 
 	wherein the assay unit and the reagent unit are not in fluid communication with each other and are movable relative to each other (col. 5, ll. 12-16 and 24-45; where the examiner is interpreting that inherently the two units aren’t in fluid communication until which point the fluid transfer device 44 is moved to the reagent unit to extract the desired regents); and 
an instrument comprising: 
a detector (68) configured to detect a signal from the assay unit indicative of the presence of an analyte in the blood sample (col. 6, ll. 61-67; col. 7, ll. 1-9 and ll. 39-43), 
wherein the fluid transfer device is further configured to move the assay unit to the detector (col. 5, lines 33-45), and
wherein the assay unit is configured to hold the at least the portion of the blood sample in a non-flowing manner during detection (col. 5, lines 33-45, based on the 112 
a fluid transfer device comprising a pipette (42, where the examiner is interpreting the proboscis as a form of pipette) configured to move the assay unit to the image capture device (i.e. spectrophotometer, the examiner notes that the term “image” is addressed via Beumer below) the pipette having a first section having a first diameter and a first taper angle (larger diameter area shown in figures 9 and 13 with the shown taper angle), and a second section having a second diameter and a second taper angle (smaller diameter area shown in figures 9 and 13 shown closer to tip) (col. 6, ll. 61-67);
an illumination device configured to illuminate the sample at a first illumination wavelength (near-IR or visible or simply light at a first point in time as applicant never claims as to how the first wavelength is different from the second) (col. 1, ll. 12-21; col. 6, ll. 61-67; col. 7, ll. 10-19); 
capturing a first image of conditions under which a detection mechanism measures a characteristic of the sample under illumination by the first illumination wavelength (col. 7, ll. 15-30); 
a second illumination device illuminating the sample at a second illumination wavelength (one of the options not used relative to the first wavelength, i.e. near-IR or visible or simply light at a second point in time) (col. 1, ll. 12-21; col. 6, ll. 61-67; col. 7, ll. 10-19); 
capturing a second image of conditions under which a detection mechanism measures a characteristic of the sample under illumination by the second illumination wavelength (col. 7, ll. 15-30); 

determining (at the very least one of the computers as disclosed are used to process the spectrophotometric data), based on the first and second image analysis whether there is an undesirable condition (i.e. quality requirements are not met) under which the chemical reaction occurs (col. 4, ll. 19-23; col. 7, ll. 1-9 and ll. 39-43); and 
Jacobs does imply taking an image with the spectrophotometer (68) (col. 6, ll. 47-60).
Jacobs does not explicitly disclose moving the sample container to an image capture device via a fluid transfer device comprising a pipette, wherein the instrument comprises the image capture device or performing the image capture or wherein the image includes an image of the sample or wherein the image includes an image of one or more: the sample container or the detection mechanism.
	However, Beumer does disclose and show in figure 5 and in ([0008]-[00012]) the use of a camera to capture an image of a sample liquid in a pipette tip (i.e. an image of the sample container) to simply detect the volume or presence of liquid in the tip (i.e. before assay).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs moving the sample container to an image capture device via a fluid transfer device comprising a pipette, wherein the instrument comprises the image capture device or performing the image capture or wherein the image includes an image of the sample or wherein the image includes an image of one or more: the sample container or the detection mechanism in 
Jacobs does not explicitly disclose an image capture device configured to capture an image of the blood sample prior to preforming a biological assay on the blood sample and to have the fluid transfer device move the assay unit to the detector.
	However, Beumer does disclose and show in figure 5 and in ([0008]-[00012]) the use of a camera to capture an image of a sample liquid in a pipette tip to simply detect the volume or presence of liquid in the tip (i.e. before assay).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs an image capture device configured to capture an image of the blood sample prior to preforming a biological assay on the blood sample and to have the fluid transfer device move the assay unit to the detector in order to provide the advantage of increased accuracy in ensuring the correct amount of fluid has been aspirated or dispensed properly ([0005]-[0006]). 
	Jacobs does disclose correlating the plurality in detector outputs from the first and second images with a predetermined set of values that define a dynamic range of a plurality of spectral regions (col. 6, ll. 61-67; where the examiner is interpreting that implicitly in correlating detector outputs with concentration some type of set values are required or there would be no correlation possible).
 	Jacobs in view of Beumer does not explicitly disclose where the image capture is during a chemical reaction involving the sample or where the processor performs image analysis of the captured image or predicting based on the image analysis at least one of a presence or a quantity of an analyte in the sample.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of where the image capture is during a chemical reaction involving the sample or where the processor performs image analysis of the captured image or predicting based on the first and second image analysis at least one of a presence or a quantity of an analyte in the sample in order to provide the advantage of increased efficiency and expected results by not only taking an image of the sample before the reaction, but after one in the same sample holder a reduced overall cost can be achieved for the sample measurement, while reducing measurement time in using the same sample holder for both detection 
 	Jacobs in view of Beumer in view of Burd further in view of Krause fails to explicitly disclose where the illumination is across the first and second sections of the pipette.  
	However, Tajima does disclose in figures 12-14 and in ([0167]; [0172], ll. 5-10; [0175], ll. 4-6), the use of a plurality of light sources and detectors arrayed along the axial direction of the pipette.  The examiner notes that the first wavelength and second wavelength can be identical since they are not claimed as different, thus any of the sources can be said to produce a first wavelength while the others could be said to produce a second wavelength in that they are different wavelength photons from each source.  Obviously in arraying a set of sources and detectors axially along the pipette one would measure both diameters and tapers from Jacobs while having the same effective result of more accurately measuring the sample under test at multiple positions.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer in view of Burd further in view of Krause where the illumination is across the first and second sections of the pipette in order to provide the advantage of increased accuracy when sending light and detecting it over multiple areas of the pipette one can obviously produce a more accurate reading of the sample as a whole.

	However, Beumer does disclose and show in figure 5 and in ([0008]-[00012]; [0029]) the use of a camera to capture an image of a sample liquid in a pipette tip to detect bubbles or artifacts.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs wherein the undesirable materials include one or more: bubbles, particles, fibers, debris, and precipitates that interfere with the measurement of the characteristic of the sample in order to provide the advantage of increased accuracy in ensuring no foreign object or bubbles are present that could result in incorrect subsequent measurements ([0005]-[0006]). 
	As to claim 86, Jacobs as modified by Beumer discloses a method, wherein the detection mechanism is a different mechanism from a mechanism used to capture the image (i.e. where the spectrophotometer (detection mechanism) as modified is different from the image capture device) (col. 6, ll. 47-54).  
 	As to claim 89, Jacobs as modified by Beumer does not explicitly disclose a method, further comprising adjusting the sample if the undesirable condition is detected.  
	However, the examiner takes Office Notice that in both references the goal is to ensure the sample is in a desired state, or without imperfections in some form.  It is obvious to one having ordinary skill in the art that in detecting these quality or desired 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer by adjusting the sample if the undesirable condition is detected in order to provide the advantage of expected results in using quality metrics for example to make expected adjustments to the sample under test (e.g. removing bubbles, or disposing of contaminated samples).  
 	As to claims 95, and 96, Jacobs does not explicitly disclose, wherein the undesirable quality is selected from lipemia, icteria, hemolysis, presence of precipitates, incorrect sample type, incorrect sample volume, presence of bubbles, and non-uniformity of color or a method, wherein the undesirable quality is insufficient sample volume.  
	However, Beumer does disclose in ([0020]; [0029]) where the undesirable quality is bubbles or an insufficient sample volume.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs wherein the undesirable quality is selected from lipemia, icteria, hemolysis, presence of precipitates, incorrect sample type, incorrect sample volume, presence of bubbles, and non-uniformity of color or a method, wherein the undesirable quality is insufficient sample volume in order to provide the advantage of increased versatility and accuracy in measuring more data 
 	As to claim 97, Jacobs discloses, a method wherein the sample container is a sample tip (44 is explicitly shown as a tip) (Fig. 7 and 8).  
 	As to claims 99 and 109, Jacobs discloses a method, wherein a cartridge comprises all reagents for performing the assay on the blood sample (col. 5, ll. 12-16; where the examiner is interpreting that implicitly the cartridge has all the agents required to perform the assay, or the cartridge would not be capable of serving the function to provide the reagents to perform the assay).  
As to claims 100, 101 and 112 Jacobs does not explicitly disclose a method, wherein the instrument further comprises a centrifuge or wherein the blood sample is centrifuged in the centrifuge to obtain a column of packed red cells in a total sample column.  
 	However, Jacobs does disclose in (col. 1, ll. 22-31) the use of centrifuging a blood sample prior to spectrophotometric analysis as performed in Jacobs. Further it is obvious to one having ordinary skill in the art that in centrifuging the blood the result is packed red cells in a total sample column.
  	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs with the use of wherein the instrument further comprises a centrifuge or wherein the blood sample is centrifuged in the centrifuge to obtain a column of packed red cells in a total sample column in order to provide the advantage of expected results in using a known technique to perform a 
 As to claim 103, Jacobs discloses a method, wherein the instrument further comprises a detector (spectrophotometer 68) configured to detect the assay unit (i.e. fluid in tip 44) (col. 6, ll. 47-48; col. 7, ll. 20-26).  
 	As to claim 105, Jacobs discloses a method wherein the fluid transfer device (a) transfers at least a portion of the blood sample into the one or more assay units, (b) engages with the one or more assay units, and (c) moves tips (col. 5, ll. 24-53).  
 	As to claim 107, Jacobs discloses a method, wherein the cartridge further comprises a tip, and wherein the fluid transfer device engages in response to a signal received from an assay, the signal being indicative of the presence of an analyte in the blood sample (col. 5, ll. 33-45; where the examiner is interpreting that implicitly a signal is used to control the system in Jacobs).  
 	As to claim 110, Jacobs discloses a system wherein a fluid transfer device is further configured to engage with the assay unit and to move the assay unit to the detector (col. 5, ll. 33-45).  
 	As to claim 113, Jacobs does disclose measuring a concentration of the target substance (col. 6, ll. 66-67)
Jacobs does not explicitly disclose a method, further comprising determining, by the processor, whether a concentration of the assay fluid is within a predetermined acceptable range based on the image analysis.  
However, Burd does disclose in ([0141], ll. 19-30) that the assay fluid concentration can be diluted so that the concentration can be within an acceptable 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer with comprising determining, by the processor, whether a concentration of the assay fluid is within a predetermined acceptable range based on the image analysis in order to provide the advantage of increased accuracy in allowing for accurate measurements or estimations of the dilutions the define the original concentration of the analyte. 
Claims 93 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. in view Beumer et al. in view of Burd in view of Krause in view of Tajima further in view of Applicant’s admitted prior art (AAPA hereinafter).
 	As to claims 93 and 94, Jacobs in view of Beumer in view of Burd further in view of Krause further in view Tajima does not explicitly disclose a method, wherein the blood sample is a blood sample obtained by a fingerstick or wherein the blood sample has a volume of 200 uL or less.  
	However, AAPA does disclose in ([0009]; [0011]) that the common and well known fingerstick method is used to extra less than 200 uL.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer in view of Burd further in view of Krause further in view Tajima with a method, wherein the blood sample is a blood sample obtained by a fingerstick or wherein the blood sample has a volume of 200 uL or less in order to provide the advantage of expected results in .
Claim 102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. in view Beumer et al. in view of Burd in view of Krause in view of Tajima further in view of Esteves Reis et al. (U.S. PGPub No. 2014/0352410 A1).
As to claim 102, Jacobs in view of Beumer in view of Burd further in view of Krause further in view Tajima does not explicitly disclose a method of claim 101, further comprising detecting plasma volume of the blood sample, the detecting of the plasma volume including measuring, based on the image, (a) length of the total sample column, (b) length of the column of packed red cells, and (c) known volume of the sample containers wherein the undesirable quality is insufficient plasma volume.  
However, Esteves Reis does disclose in ([0004]) the use of measuring a plasma volume via known lengths of the sample column, packed red cells and known volume (obviously of the tube used to hold the sample).  Further the intended result of the undesirable quality being insufficient plasma volume is implied in measuring all the known things.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer in view of Burd further in view of Krause further in view Tajima with a method of claim 101, further comprising detecting plasma volume of the blood sample, the detecting of the plasma volume including measuring, based on the image, (a) length of the total sample column, (b) length of the column of packed red cells, and (c) known volume of the .
Claims 106 and 111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. in view Beumer et al. in view of Burd in view of Krause in view of Tajima further in view of Alavie et al. (U.S. PGPub No. 2006/0210435 A1).
 	As to claims 106 and 111, Jacobs in view of Beumer in view of Burd further in view of Krause further in view Tajima does not explicitly disclose a method, wherein the cartridge further comprises control reagents for performing a control assay in parallel with the assay on the blood sample or wherein the cartridge further comprises control reagents for performing a control assay in parallel with the biological assay on the blood sample.  
	However, Alavie does disclose in ([0006], lines 18-20) that it is commonplace in the art to have a second control reagent line to be added to confirm the event of a positive result. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs in view of Beumer in view of Burd further in view of Krause further in view Tajima with the use of a method, wherein the cartridge further comprises control reagents for performing a control assay in parallel with the assay on the blood sample or wherein the cartridge further comprises control reagents for performing a control assay in parallel with the biological assay on the blood sample in order to provide the advantage of increased efficiency in using a 
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Michael P LaPage/Primary Examiner, Art Unit 2886